Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 28, 1993, which ruled that claimant was entitled to receive unemployment insurance benefits.
We find that there is substantial evidence in the record to support the Board’s determination that claimant did not voluntarily leave his employment as a paralegal without good cause. The credible evidence established that claimant left his job because of his employer’s verbal abuse and deprecating behavior, which exceeded the bounds of propriety. Significantly, the Board was free to disbelieve the employer’s witnesses and credit those of claimant.
Cardona, P. J., White, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.